                                              CAHILL GORDON &REINDEL LLP
                                                          32OLD SLIP
                                                       NEW YORK,NY10005
HELENE R. BANKS              ARIEL GOLDMAN                   TELEPHONE: (212) 701-3000       BRIAN T. MARKLEY             JONATHAN D. THIER
ANIRUDH BANSAL               PATRICK GORDON                     WWW.CAHILL.COM               MEGHAN N. McDERMOTT          SEAN P. TONOLLI
DAVID L. BARASH              JASON M. HALL                        ___________                WILLIAM J. MILLER            JOHN A. TRIPODORO
LANDIS C. BEST               STEPHEN HARPER                                                  NOAH B. NEWITZ               GLENN J. WALDRIP, JR.
BRADLEY J. BONDI             WILLIAM M. HARTNETT               1990 K STREET, N.W.           WARREN NEWTON               HERBERT S. WASHER
BROCKTON B. BOSSON           NOLA B. HELLER                 WASHINGTON, DC 20006-1181        DAVID R. OWEN                MICHAEL B. WEISS
JONATHAN BROWNSON *          CRAIG M. HOROWITZ                    (202) 862-8900             JOHN PAPACHRISTOS            DAVID WISHENGRAD
JOYDEEP CHOUDHURI *          DOUGLAS S. HOROWITZ                                             LUIS R. PENALVER             COREY WRIGHT
JAMES J. CLARK               TIMOTHY B. HOWELL           CAHILL GORDON & REINDEL (UK) LLP    KIMBERLY PETILLO-DÉCOSSARD   JOSHUA M. ZELIG
CHRISTOPHER W. CLEMENT       DAVID G. JANUSZEWSKI              24 MONUMENT STREET            SHEILA C. RAMESH             DANIEL J. ZUBKOFF
LISA COLLIER                 ELAI KATZ                            LONDON EC3R 8AJ            MICHAEL W. REDDY
AYANO K. CREED               JAKE KEAVENY                        +44 (0) 20 7920 9800        OLEG REZZY
PRUE CRIDDLE ±               BRIAN S. KELLEHER                      ___________              THORN ROSENTHAL
SEAN M. DAVIS                RICHARD KELLY                                                   TAMMY L. ROY                  * ADMITTED AS A SOLICITOR IN
                                                                                                                          ENGLAND AND WALES ONLY
STUART G. DOWNING            CHÉRIE R. KISER ‡               WRITER’S DIRECT NUMBER          JONATHAN A. SCHAFFZIN
                                                                                                                           ± ADMITTED AS A SOLICITOR IN
ADAM M. DWORKIN              JOEL KURTZBERG                                                  DARREN SILVER                WESTERN AUSTRALIA ONLY
ANASTASIA EFIMOVA            TED B. LACEY                                                    JOSIAH M. SLOTNICK
JENNIFER B. EZRING           MARC R. LASHBROOK                                               RICHARD A. STIEGLITZ JR.      ‡ ADMITTED IN DC ONLY
HELENA S. FRANCESCHI         ALIZA R. LEVINE                                                 ROSS E. STURMAN               ADMITTED AS AN ATTORNEY
                                                                                                                          IN THE REPUBLIC OF SOUTH AFRICA
JOAN MURTAGH FRANKEL         JOEL H. LEVITIN                                                 SUSANNA M. SUH               ONLY
JONATHAN J. FRANKEL          GEOFFREY E. LIEBMANN                                            ANTHONY K. TAMA

                                                                
8SRQWKHSDUWLHV UHTXHVWWKHVWDWXVFRQIHUHQFHSUHYLRXVO\VFKHGXOHGIRU-XO\LV
KHUHE\DGMRXUQHGWR$XJXVWDWSP
                                                                                                                      -XQH
6RRUGHUHG
V+RQ$OYLQ.+HOOHUVWHLQ
-XQH                   5H     )URQW3RLQW$VLDQ(YHQW'ULYHQ)XQG/3HWDOY
                                         &LWLEDQN1$HWDO1RFY $.+ 

            'HDU-XGJH+HOOHUVWHLQ

                             :HUHSUHVHQW&UHGLW6XLVVH$*DQGZULWHZLWKWKHFRQVHQWRQEHKDOIRIDOOSDUWLHV
            LQWKHDERYHFDSWLRQHGPDWWHUWRUHTXHVWWKDWWKH&RXUWDGMRXUQWKHFRQIHUHQFHFXUUHQWO\VFKHGXOHG
            IRU -XO\  WR DFFRPPRGDWHSUHSODQQHGWUDYHOVFKHGXOHV7KLVLV WKHILUVW UHTXHVWIRU DQ
            DGMRXUQPHQWDQGWKHUHTXHVWHGDGMRXUQPHQWZLOOQRWLPSDFWDQ\RWKHUGHDGOLQHVLQWKLVFDVH

                           7KHSDUWLHVKDYHPHWDQGFRQIHUUHGFRQFHUQLQJWKHLUUHVSHFWLYHVFKHGXOHVDQGDUH
            DYDLODEOHWKURXJK$XJXVWH[FHSWRQ-XO\-XO\DQG$XJXVW

                                                                                         5HVSHFWIXOO\VXEPLWWHG

                                                                                         V-RHO.XUW]EHUJ

                                                                                         -RHO.XUW]EHUJ

            7KH+RQRUDEOH$OYLQ.+HOOHUVWHLQ
            8QLWHG6WDWHV&RXUWKRXVH
            6RXWKHUQ'LVWULFWRI1HZ<RUN
            3HDUO6WUHHW5RRP
            1HZ<RUN1<

            %<(&)

            FF          &RXQVHORI5HFRUG
